Title: From James Madison to Richard Rush, [post–17] November 1823
From: Madison, James
To: Rush, Richard


        
          Dear Sir
          [post–17] Novr. 1823.
        
        The Cheese you were so kind as to order for us having been sent by Mr. Maury to Richmond with which there is little communication from this quarter at this season, it has but just come to hand. The delay has not impaired its excellent quality: and Mrs. M. & myself offer many thanks for such a luxury, with our joint & affectionate respects & good wishes to Mrs. Rush & yourself.
        
          James Madison
        
      